UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2374


In re: JARON BRICE,

                     Petitioner.



                            On Petition for Writ of Mandamus.
                               (1:18-cv-00960-AJT-TCB)


Submitted: March 14, 2019                                         Decided: March 18, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Jaron Brice, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jaron Brice petitions for a writ of mandamus, alleging that the district court has

unduly delayed in ruling on his 28 U.S.C. § 2241 (2012) petition. He seeks an order from

this court directing the district court to act. We find the present record does not reveal

undue delay in the district court. Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2